DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-16, filed January 24, 2020, are pending in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 30, 2020; April 21, 2020; and February 19, 2021, are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pose" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 depends from claim 1, which introduces “a first pose” (line 2) and “a second pose” (line 7).  It is unclear which of these poses is being referred to in claim 4 and this ambiguity renders the scope of the claim indefinite.
Claims 5 and 12-13 are indefinite for substantially the same reasons as claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Bugaev’ (“Combining 3D Model Contour Energy and Keypoints for Object Tracking,” 2018) in view of ‘Metropolis’ (“Equation of State Calculations by Fast Computing Machines,” 1953).
Regarding claim 1, Bugaev teaches a method that is performed by one or more processors (Page 64, Section 5, second paragraph), comprising:
(a) receiving an image containing an object (Section 3, second paragraph; Figure 1a), a first pose of the object in the image (Section 4.1, estimated initial pose is received via KLT tracker or interpolation from prior frames; Figure 1b), and 3D boundary features of a model corresponding to the object (Section 3, especially on page 59, 3D model describing object that includes vertices defining faces of boundary of object; Figure 1b illustrates the model boundary features as thin white lines); 
(b) computing a first pose confidence of the first pose (Section 4.2, teaches how to compute a contour energy; The contour energy is a pose confidence at least because its value is greater when there is greater correspondence between model contour and image edges for a given pose, and a the highest energy corresponds to the optimal pose – Section 4.2, paragraph above Equation 6; Page 61, last paragraph, Metropolis criterion is used to accept or reject a local optimization result; see Note Regarding Metropolis below) based on the image (Section 4.2, gradient of the image                         
                            ∇
                            I
                        
                    ), the 3D boundary features (Section 4.2, 3D boundary features                         
                            
                                
                                    C
                                
                                
                                    T
                                
                            
                        
                    , which are contour lines of the 3D model), and the first pose (Section 4.2, current pose                         
                            T
                        
                    , which is the first pose in the first iteration of the optimization described in Section 4.3); 
(c) perturbing the first pose to obtain a second pose (Section 4.3, third paragraph, as part of Basin-Hopping optimization algorithm, a “random hop” is made at each iteration; The random hop is a perturbation of the first pose, which produces a second pose); 
(d) computing a second pose confidence of the second pose based on the image, the 3D boundary features, and the second pose (Section 4.2, energy calculation is the same for each pose proposal; See mapping for first pose confidence above; also see Note Regarding Metropolis below); 
(e) determining if the second pose confidence is greater than the first pose confidence (see Note Regarding Metropolis below); and 
(f) outputting the second pose and the second pose confidence if the second pose confidence is greater than the first pose confidence (Section 4.3, third paragraph, case where local optimum pose obtained from local optimization – i.e. second pose – is accepted based on Metropolis criterion; see Note Regarding Metropolis below).

Note Regarding Metropolis.  Bugaev teaches optimizing contour energy using the Basin-Hopping algorithm, where at each step of an iterative process a random hop is made, local optimization is performed and then “the obtained local optimum is either accepted or rejected based on the Metropolis criterion” (Section 4.3, third paragraph).  
Bugaev cites to Metropolis to teach details of the Metropolis criterion (Section 4.3, third paragraph, reference 17 is Metropolis), but does not teach details of the criterion itself.  Accordingly, Bugaev does not itself explicitly teach that evaluating the Metropolis criterion includes calculating a confidence for a the first pose, calculating a confidence for the second pose, determining if the second pose confidence is greater 
However, Metropolis does teach details of the Metropolis criterion, where a change in an energy metric due to a perturbation is calculated (Page 6, paragraph starting at line 12,                 
                    ∆E
                
             caused by move, which is the perturbation) and, if the energy metric has improved, the results of the perturbation are accepted (Page 6, paragraph starting at line 12, “if the move would bring the system to a state of lower energy, we allow the move and put the particle in its new position”).
Examiner notes that Metropolis describes its criterion in the context of a particle positioning model in which solutions with minimum energy are considered optimal (Section II, especially Equations 1 and 3 and Page 6), while Bugaev uses the criterion in the context of a pose estimation model in which solutions with maximum energy are considered optimal (Sections 4.2-4.3, especially the paragraph above Equation 6).  
Were the teachings of Metropolis applied to the pose estimation of Bugaev, as suggested by Bugaev, then evaluating the criterion would include computing energy/confidence for the first pose (i.e. energy/confidence before the move/perturbation), computing energy/confidence for the second pose (i.e. energy/confidence after the move/perturbation), calculating a difference in energy/confidence                 
                    ∆E
                
             between the poses, and, if                 
                    ∆E<0
                
             (i.e. if the second pose confidence is greater than the first pose confidence, thereby indicating an improvement to the energy metric), accepting and outputting the second pose and its 
Bugaev teaches that its optimization algorithm, which includes the Metropolis criterion as noted above, advantageously provides improved convergence, overcomes an issue of local optima, and avoids excessive calculations (Page 58, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Bugaev with the Metropolis criterion of Metropolis in order to improve the method with the reasonable expectation that this would result in a method that used the criterion suggested by Bugaev to determine whether to accept a pose optimization, thereby enjoying the advantageous properties of Bugaev’s optimization algorithm.  This technique for improving the method of Bugaev was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bugaev and Metropolis.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bugaev and Metropolis to obtain the invention as specified in claim 1.	

Regarding claim 2, Bugaev in view of Metropolis teaches the method of claim 1, and Metropolis teaches that step (e) further comprises:
refining the second pose if the second pose confidence is greater than the first pose confidence (As explained above in the rejection of claim 1, the second pose is accepted according to the Metropolis criterion if the second pose confidence is greater than the first pose confidence; In such a case where the second pose is accepted in one iteration of the Basin-Hopping algorithm, it will be further refined with a random hop and local optimization in a next step of the iteration of the Basin-Hopping algorithm – Section 4.3, especially third paragraph).

Regarding claim 3, Bugaev in view of Metropolis teaches the method of claim 2, and Metropolis further teaches that
refining the second pose includes perturbing the second pose based on how the first pose was perturbed in step (c) (Section 4.3, especially third paragraph, every step of the iterative Basin-Hopping refinement algorithm includes perturbing a prior pose with a random hop; Therefore, in a later iteration in which the second pose is being refined, the second pose will be perturbed with a random hop in the same way that the first pose was perturbed with a random hop in step (c)).

Regarding claim 4, Bugaev in view of Metropolis teaches the method of claim 4, and Bugaev further teaches that computing the first pose confidence in step (b) and the second pose confidence in step (d) includes:
projecting the 3D boundary features onto a 2D space of the image, using the pose, to obtain 2D boundary features (Section 4.2, first paragraph, model contours, which are 3D features of the model projected into the 2D space of the image using the pose, are obtained and used for energy/confidence computation; Section 4.5 details how the 2D boundary features are obtained by identifying visible sharp and contour boundary features of the 3D model and projecting them onto the frame/image using the pose                         
                            T
                        
                    ), 
generating a gradient map from the image (Section 4.2, image gradient                         
                            ∇
                            I
                        
                     is generated at least for various image coordinates                         
                            
                                
                                    p
                                
                                
                                    T
                                
                            
                            (
                            s
                            )
                        
                     of contour points and is used for energy/confidence computation),
for each of the 2D boundary features, estimating an edge score for an area on the gradient map, the area being around a location of the 2D boundary feature (Page 61, Equation 7, discretized energy is computed by summing edge scores, i.e.                         
                            
                                
                                    ∇
                                    I
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                            ∙
                                             
                                            
                                                
                                                    n
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                    , for each point                         
                            s
                        
                     of a finite set of points                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ~
                                    
                                
                                
                                    T
                                
                            
                        
                     uniformly distributed along the contour lines in the image; Points of a digital image each correspond to a particular pixel, which has a small area; Accordingly, the edge scores are calculated for each pixel area that corresponds to one of the contour points                         
                            s
                        
                    , and such pixel areas will be around a location of the contour since the points lie along the contour), and 
generating the confidence score based on the estimated edge score (Page 61, Equation 7, energy/confidence score                         
                            
                                
                                    ε
                                
                                ~
                            
                            (
                            T
                            )
                        
                     is generated as an average of the edge scores).

Regarding claim 5, Bugaev in view of Metropolis teaches the method of claim 4, and Bugaev further teaches that computing the first pose confidence in step (b) and the second pose confidence in step (d) includes:
projecting the 3D boundary features onto a 2D space of the image, using the pose, to obtain 2D boundary features (Section 4.2, first paragraph, model contours, which are 3D features of the model projected into the 2D space of the image using the pose, are obtained and used for energy/confidence computation; Section 4.5 details how the 2D boundary features are obtained by identifying visible sharp and contour boundary features of the 3D model and projecting them onto the frame/image using the pose                         
                            T
                        
                    ), 
generating a gradient map from the image (Section 4.2, image gradient                         
                            ∇
                            I
                        
                     is generated at least for various image coordinates                         
                            
                                
                                    p
                                
                                
                                    T
                                
                            
                            (
                            s
                            )
                        
                     of contour points and is used for energy/confidence computation),
for each of the 2D boundary features, estimating an edge score for a plurality of areas having different scales on the gradient map, the area being around a location of the 2D boundary feature (Page 61, Equation 7, discretized energy is computed by summing edge scores, i.e.                         
                            
                                
                                    ∇
                                    I
                                    
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                            ∙
                                             
                                            
                                                
                                                    n
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                    , for each point                         
                            s
                        
                     of a finite set of points                         
                            
                                
                                    
                                        
                                            C
                                        
                                        ~
                                    
                                
                                
                                    T
                                
                            
                        
                     uniformly distributed along the contour lines; Points of a digital image each correspond to a particular pixel, which has a small area; Accordingly, the edge scores are calculated for each pixel area that corresponds to one of the contour points                         
                            s
                        
                    ; Such pixel areas will be around a location of the contour since the points lie along the contour; As seen e.g. in Figure 1c, the different projected contour lines – i.e. 2D boundary features – have different lengths; Because the contour points                         
                            s
                        
                     are uniformly distributed – Page 61 – different contour lines will have different numbers of points                         
                            s
                        
                    , and therefore will have different amounts of pixel area corresponding to the points where the edge scores are calculated; These varying amounts of pixel area for each 2D boundary feature contour line can be considered different scales), and 
generating the confidence score based on the estimated edge score (Page 61, Equation 7, energy/confidence score                         
                            
                                
                                    ε
                                
                                ~
                            
                            (
                            T
                            )
                        
                     is generated as an average of the edge scores).

Regarding claim 6, Bugaev in view of Metropolis teaches the method of claim 1, and Bugaev further teaches that the pose is stochastically perturbed in step (c) (Section 4.3, third paragraph, the “random hop” is a stochastic perturbation).

Regarding claim 7, Bugaev in view of Metropolis teaches the method of claim 1, and Bugaev further teaches that
the 3D boundary features include a set of 3D model contour feature points of a 3D model corresponding to the object (Section 4.5, paragraph spanning Pages 63-64, Figure 3a-b, edges between faces defined in 3D model are identified as 3D boundary features if they lie on a contour or are sharp; Page 59, first paragraph, the edges are lines defined by vertices, which are 3D model contour feature points), and the set of 3D model contour feature points are represented in a three-dimensional coordinate system (Page 59, first paragraph, vertices are represented in 3D coordinate system); 
step (b) includes calculating a first set of 2D model contour points by projecting the set of 3D model contour feature points based on the first pose (Page 64, third paragraph, selected edges from model – which, as explained above, are defined by 3D vertices – are projected onto 2D image and used to calculate confidence/energy; Page 59, Equation 3 is used to project 3D model points onto 2D image), the first set of 2D model contour points being represented in a two-dimensional coordinate system (e.g. Page 59,                         
                            u
                            ∈
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                    ); and 
step (d) includes calculating a second set of 2D model contour points by projecting the set of 3D model contour feature points based on the second pose, the second set of 2D model contour points being represented in the two-dimensional coordinate system (As explained in the rejections above and e.g. in Section 4.3, calculation of the energy, and therefore the projection using the current pose, occurs for each pose including the second pose; See the mapping for the first set of 2D model contour points above).

Regarding claim 8, Bugaev in view of Metropolis teaches the method of claim 7, and Bugaev further teaches that the first pose confidence and the second pose confidence are calculated based on an estimated edge hypothesis in each of steps (b) and (d) (Section 4.2, Equation 7, energy/confidence is calculated based on gradient and contour normal at a point                         
                            s
                        
                     hypothesized to lie on an edge of the object based on the current pose estimate                         
                            T
                        
                    ).

Regarding claim 9, Examiner notes that the claim recites a non-transitory computer-readable medium that embodies instructions that cause one or more processor to perform a method that is substantially the same as the method of claim 1.
(see above).
Bugaev teaches that its method is performed using software instructions that cause a processor to perform the method (Section 5, second paragraph), but does not explicitly teach how the instructions are stored.  In particular, Bugaev does not explicitly teach a non-transitory computer-readable medium embodying the instructions.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to store software instructions as a non-transitory computer-readable medium embodying the instructions.  This advantageously allows the instructions to be preserved and executed over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store the software instructions of Bugaev in view of Metropolis as a non-transitory computer-readable medium embodying the instructions with the reasonable expectation that this would result in a method whose software instructions could be preserved and executed over time.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bugaev and Metropolis to obtain the invention as specified in claim 9.	

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Bugaev in view of Metropolis teaches the invention of claim 2.  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 2.

Regarding claim 11, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Bugaev in view of Metropolis teaches the invention of claim 3.  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 3.

Regarding claim 12, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Bugaev in view of Metropolis teaches the invention of claim 4.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 4.

Regarding claim 13, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Bugaev in view of Metropolis teaches the invention of claim 5.  Accordingly, claim 13 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 5.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Bugaev in view of Metropolis teaches the invention of claim 6.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as 

Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 7.  Bugaev in view of Metropolis teaches the invention of claim 7.  Accordingly, claim 15 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 7.

Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 8.  Bugaev in view of Metropolis teaches the invention of claim 8.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Bugaev in view of Metropolis for substantially the same reasons as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669